Citation Nr: 1426156	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  10-37 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected diabetes mellitus, type 2.  

2.  Entitlement to an initial rating in excess of 20 percent for service-connected diabetic retinopathy with macular edema and central retinal vein occlusion in the left eye from August 20, 2008, and a rating in excess of 30 percent from November 24, 2009.  

3.  Entitlement to an initial compensable rating for bilateral hearing loss. 
  
4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as due to herbicide exposure and/or diabetes mellitus.


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2009, September 2009, and August 2010 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

While the left ear hearing loss increased rating claim was in appeal status, the RO granted service connection for right ear hearing loss in a rating decision issued in December 2010.  A noncompensable disability evaluation was assigned for bilateral hearing loss effective from January 11, 2005 (the date of the claim for service connection for right ear hearing loss).  Consequently, the Board has recharacterized the increased hearing loss issue on appeal as set forth on the title page of this decision.

Moreover, the Veteran was contacted for clarification of his power of attorney in April 2014.  To date, the Veteran has not responded to the letter; therefore, the Board concludes that he wishes to represent himself in the instant appeal, and adjudication will proceed accordingly.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  Management of the Veteran's service-connected type II diabetes mellitus has required restricted diet; however, it has not also required regulation of activities, insulin, or a hyperglycemic agent.

2.  The Veteran's service-connected diabetic retinopathy with macular edema and central retinal vein occlusion in the left eye is manifested by corrected distance visual acuity of 20/400 in the left eye for the entire appeal period.

3.  The Veteran's service-connected bilateral hearing loss has been manifested by no worse than Level II hearing in the right ear and Level I hearing in the left ear.

4.  The Veteran's peripheral neuropathy of the bilateral upper and lower extremities is not causally or etiologically related to his period of active service, to include his service-connected diabetes mellitus, type 2, or exposure to herbicides.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for diabetes mellitus, type 2, have not been met.  38 U.S.C.A. §§ 1155, 5107  (West 2002); 38 C.F.R. §§ 3.102, 3.159,  4.1-4.16, 4.119, Diagnostic Code 7913 (2013).

2.  The criteria for an initial rating of 30 percent, but no higher, for diabetic retinopathy with macular edema and central retinal vein occlusion in the left eye, from August 20, 2008, forward, have been met.  38 U.S.C.A. §§ 1155, 5107  (West 2002); 38 C.F.R. §§ 3.102, 3.159,  4.1-4.16, 4.119, Diagnostic Code 7913-6077 (2008).

3.  The criteria for an initial compensable rating for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.85, 4.87, Diagnostic Code 6100 (2013).

4.  The criteria for entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as due to herbicide exposure and/or diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2013).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).


Diabetes Mellitus, Type 2

The Veteran's diabetes mellitus, type 2, is rated under 38 C.F.R. § 4.119 Diagnostic Code 7913.  He is presently rated as 10 percent disabling under because his diabetes is manageable of diabetes mellitus by restricted diet only.  A 20 percent rating is assignable for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet; as 40 percent rating is assignable for diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling;  a 60 percent rating is for assignment when diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is rated; and a 100 percent rating is assignable for when it requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, for a 40 percent rating under Diagnostic Code 7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  

Moreover, Note 1 of Diagnostic Code 7913 instructs the rater to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.

Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id.   

In this case, VA treatment records from September 2007 reflect the Veteran's treatment for new onset diabetes mellitus.  The medical provider discussed weight management, encouraging the Veteran to reduce portion size and limit the intake of sweets.  The Veteran was also encouraged to exercise.  In October 2007, the Veteran's symptoms were controlled through diet; exercise was again encouraged. 

In October 2008  and October 2009 VA diabetes mellitus examinations, the examiners indicated that the Veteran was not restricted in his ability to perform strenuous activities, but management of his diabetes mellitus required restricted diet.  The October 2009 report characterizes the Veteran's symptoms as "well controlled without medication."  The Veteran denied episodes of hypoglycemia reaction or ketoacidosis during both examinations.    

Similarly, in a January 2012 VA diabetes examination, the examiner again noted the Veteran's treatment included restricted diet, and no medication.  The examiner specifically indicated that the Veteran's symptoms do not require the regulation of activities.  There were no episodes of hypoglycemia requiring hospitalization over the past twelve months. 

The Board acknowledges the Veteran's statement in his June 2009 Notice of Disagreement, wherein he indicated that a higher rating was warranted for his diabetes mellitus because it has caused increased fatigability.  However, as stated above, fatigability is not part of the rating criteria for Diagnostic Code 7913.  In addition, no competent medical evidence has linked increased fatigability with the Veteran's diabetes mellitus, type 2, and the Veteran has not demonstrated the requisite medical knowledge to assign certain symptoms to his diabetes mellitus, type 2.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, after submitting his NOD, the Veteran then submitted statements in support of service connection for sleep apnea.  Both he and his wife indicated that sleep apnea caused daytime drowsiness, which was later confirmed by a VA sleep study.   

The Veteran also submitted a statement asserting that he was trying to help himself and VA save money by treating his diabetes mellitus with diet and exercise, rather than medication.  In this regard, the rating criteria is clear in that it indicates that the diabetes mellitus must "require" insulin or an oral hypoglycemic agent, in addition to requiring restricted diet, in order to warrant a rating in excess of 10 percent (emphasis added).  There is no indication in the medical record that the Veteran's diabetes mellitus has required any medication to manage symptoms or that the Veteran turned down any medication for financial reasons.  To the contrary, the competent medical evidence of record reflects that the Veteran's symptoms were "well controlled" without requiring any medication.

Moreover, the Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's diabetes mellitus, type 2.  See Schafrath, 1 Vet. App. at 595.  The Veteran's diabetic retinopathy, coronary artery disease, and hypertension have all been associated with his diabetes mellitus, type 2, and evaluated separately under the appropriate diagnostic codes.  

A review of the evidence shows that the Veteran's diabetes mellitus, type 2 required restricted diet, but not regulation of activities, insulin, or an oral hypoglycemic agent.  Indeed, the Veteran was actually encouraged to exercise by several VA physicians throughout the appeal period.  The evidence also does not show any episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations.  Based on the foregoing, the Board finds that the preponderance of the evidence is against an initial rating in excess of 10 percent for the Veteran's service-connected diabetes mellitus, type 2.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.119, Diagnostic Code 7913; Gilbert, 1 Vet. App. at 49.  

Diabetic Retinopathy

The Veteran's diabetic retinopathy with macular edema and central retinal vein occlusion in the left eye has been rated as 20 percent disabling from August 20, 2008, and 30 percent disabling from November 24, 2009, under Diagnostic Code 7913-6077.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case, the Veteran's retinopathy was caused by his diabetes mellitus, type 2, which is addressed in Diagnostic Code 7913, and Diagnostic Code 6077 addresses impairment of visual acuity.

The Board notes that that the regulations pertaining to rating eye disabilities were amended in November 2008.  73 Fed. Reg. 66,543-54 (Nov. 10, 2008).  This new rating criteria is effective December 10, 2008, and applies to "all applications for benefits received by VA on or after December 10, 2008."  Id. at 66,544.  In the present case, the Veteran's claim for is on appeal from an August 2008 claim.  As such, the regulatory change is not applicable.  

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2008).

A  20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50 or (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 6077, 6078 (2008). 

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; or (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6074, 6076, 6077, 6078 (2008).  

Regarding impairment of field vision, the extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in 38 C.F.R. § 4.76a, Table III (2008).  The degrees lost are then added together to determine total degrees lost.  This is subtracted from 500.  The difference represents the total remaining degrees of visual field.  The difference divided by eight represents the average contraction for rating purposes.  38 C.F.R. § 4.76a (2008).   

The normal visual field extent at the 8 principal meridians, in degrees, is: temporally, 85; down temporally, 85; down, 65; down nasally, 50; nasally, 60; up nasally, 55; up, 45; up temporally, 55.  The total visual field is 500 degrees. 38 C.F.R. § 4.76a , Table III (2008).

Diagnostic Code 6080 provides that unilateral concentric contraction of the visual fields to 60 degrees, but not to 45 degrees, is rated as 10 percent disabling or as equivalent to visual acuity of 20/50.  Unilateral concentric contraction of the visual fields to 45 degrees, but not to 30 degrees, is rated as 10 percent disabling or as equivalent to visual acuity of 20/70.  Unilateral concentric contraction of visual fields to 30 degrees, but not to 15 degrees, is rated as 10 percent disabling or as equivalent to visual acuity of 20/100.  Unilateral concentric contraction of the visual fields to 15 degrees, but not to 5 degrees, is rated as 20 percent disabling or as equivalent to visual acuity of 20/200.  Unilateral concentric contraction of the visual fields to 5 degrees is rated as 30 percent disabling or as equivalent to visual acuity of 5/200.  Unilateral concentric contraction of the visual field loss of nasal half is rated as 10 percent disabling or as equivalent to visual acuity of 20/50.  Impairment of field vision due to homonymous hemianopsia is 30 percent disabling.  38 C.F.R. § 4.79, Diagnostic Code 6080 (2008).

The maximum evaluation assignable for defective vision when only one eye is service-connected is 30 percent.  Higher evaluations could only be assigned for anatomical loss of the service-connected eye.  See 38 C.F.R. §§ 4.79, 4.84a (2008).  Generally, corrected distance vision will be the basis of a rating for vision impairment.  See 38 C.F.R. §§ 4.75, 4.76(b) (2008).

Furthermore, the combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80 (2008).

Here, the Veteran is service-connected for his left eye only.  Thus, his non service-connected eye is considered as having 20/40 visual acuity for purposes of determining the evaluation to assign to his service-connected right left.  See Villano v. Brown, 10 Vet. App. 248, 250  (1997).

Turning to the evidence of record, private treatment records from the Eye Care Center from November 2007 diagnosed diabetic retinopathy.  The Veteran's corrected vision in the left eye was 20/400.

July 2008 VA optometry treatment records show the Veteran had no diplopia; however, crusting was noted on both eyes.  The Veteran was diagnosed with refractive error, diabetic retinopathy, and moderate cataracts in both eyes.  A referral for cataract extraction was not warranted at that time.  

In August 2009 VA treatment records, the Veteran's corrected visual acuity for the left eye was 20/300.

In a November 2009 VA eye examination, the Veteran's corrected distance vision was 20/200 in the left eye and 20/25 in the right eye.  The Veteran was not found to have keratoconus or visual acuity worse than 5/200.  There was not more than four diopters of spherical correction between the eyes.  An eye had not been removed and accommodation was normal.  There was no visual field defect, homonymous hemianopsia, or scotoma present in the right or left eye.  Tonometry was conducted and eye pressure was 16 on the right and 15 on the left.  There was no nystagmus, loss of eyebrows, or loss of eyelashes.  The eyelids were normal.  There was no ptosis present in the right or left eye, and no lagophthalmos, symblepharon, diplopia, or strabismus.  The function of the right and left lacrimal ducts was normal.  The right or left eye lens had not been removed, and there were no other lens abnormalities.

The Veteran endorsed symptoms of blurring vision in the right and left eye as well as stinging, crusting, and dryness of the left eye.  The Veteran was diagnosed with diabetic macular edema.  

February 2010 statements from the Veteran and his wife state the Veteran has difficulty driving because he cannot from his "side visions."  The Veteran indicated that he has to remove his glasses and turn himself halfway round to be able to see.  The Veteran also stated that his right eye was worse than his left eye. 

At an August 2010 eye examination, the Veteran again was not found to have keratoconus or visual acuity worse than 5/200.  There was no difference equal to two or more scheduled steps or lines of visual acuity between near and distance corrected vision for either eye, with the near vision being worse.  Moreover, there were not more than three diopters of spherical correction between the eyes.  The Veteran's corrected distance vision in his left eye was 20/400.  There was no visual field defect. 

There were also no physical findings of abnormal accommodation, abnormal lacrimal duct function, abnormal eyelids, chronic conjunctivitis, residuals of eye injury, lagophthalmos, symblepharon, ptosis, nystagmus, eyelash loss, or eyebrow loss.  An eye had not been removed.   

At a January 2012 eye examination, the Veteran's corrected distance vision in the left eye was 20/200.  There was no difference equal to two or more lines on the Snellen test type chart or its equivalent between near and distance corrected vision for either eye, with the near vision being worse.  The pupils were round and reactive to light.  Indeed, the Veteran was not found to have anatomical loss, light perception only, extremely poor vision or blindness in either eye.  The Veteran had no diplopia, and the tonometry results indicated eye pressure of 17 on the right and 17 on the left.  The Veteran did not have anatomical loss of eyelids, brows or lashes; lacrimal gland and lid disorders; ptosis; conjunctivitis; corneal conditions; inflammatory eye conditions; glaucoma; optic neuropathy and other disc conditions; neurologic eye conditions; tumors and neoplasms; or scotoma in either eye. 

The examiner noted preoperative cataract in both eyes that did not result in decreased visual acuity or other visual impairment.  The examiner explained that the Veteran's decreased acuity in the left eye was due to refractive amblyopia and/or an old vein occlusion.  
 
The Veteran was also found to have a visual field defect, specifically contraction of a visual field, and a Goldman Perimeter Chart was completed.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (recognizing VA's ability to interpret basic audiological graphs).  The January 2012 Goldmann Perimeter Chart showed the meridians of the left eye were at approximately 30, 30, 26, 29, 30, 32, 35, and 35.  This totals 247.  The average remaining field in the left eye was 247, which, divided by eight, equaled 30.875.  Here, because the left eye's remaining field was 31, it would warrant either a 10 percent rating, or be rated as 20/70.  See 38 C.F.R. § 4.79, Diagnostic Code 6080 (2008).  Applying the results in Table V for ratings for central visual acuity impairment, when vision in one eye is 20/70 and vision in the other eye is 20/40, a 10 percent rating is assigned.  As such, the 2012 Goldmann test does not support a higher rating.   

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that a 30 percent rating is warranted for the entire appeal period, rather than  as staged rating of 20 percent from August 20, 2008 followed by a 30 percent rating from November 24, 2009.
The evidence shows that prior to November 2009, specifically, in November 2007, the Veterans corrected left eye vision was 20/400.   During the appeal period, the subsequent November 2009 VA examination resulted in evidence of corrected left eye vision of 20/200, which would warrant a rating of 20 percent under Diagnostic Code 6077, rather than 30 percent.  However, only a few months prior, the Veteran's visual acuity was 20/300 for the left eye.  Therefore, the Board finds that a 30 percent rating is warranted prior to November 24, 2009, to the date of the Veteran's claim, which was in August 2008.

As previously mentioned, under the former regulations, the combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80 (2008).  Under that criteria, total loss of vision in one eye (blindness), when only that eye is service connected, warranted a 30 percent rating.  See 38 C.F.R. § 4.84a , Diagnostic Code 6070 (2008).   The evidence does not show total loss of vision with enucleation, nor is there lay or objective evidence suggesting a serious cosmetic defect relating to the Veteran's service-connected left eye.  

Consequently, a rating of 30 percent, but no higher, is warranted for the Veteran's service-connected diabetic retinopathy with macular edema and central retinal vein occlusion in the left eye from August 20, 2008 (the date of claim) forward.  There is no basis for further staged rating of the Veteran's disability, and the preponderance of the evidence is against assignment of any higher rating than that already assigned.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, 1 Vet. App. at 57.  Moreover, the Board finds no other diagnostic codes would be appropriate to evaluate the Veteran's tension headaches.  See Schafrath, 1 Vet. App. at 595.

Bilateral Hearing Loss

As noted, the Veteran has been service-connected for hearing loss in both ears under Diagnostic Code 6100.

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Specifically, evaluations for bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second.  To evaluate the degree of disability from the Veteran's hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for slightly impaired hearing acuity through level XI for profound deafness.  The results of such testing are charted on Table VI and VII.  See 38 C.F.R. § 4.85.  Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.  

At the December 2008 VA audio examination, the Veteran's puretone threshold averages were 47.5 decibels in his right ear and 32.5 in his left ear.  The speech discrimination scores were 84 and 88 percent in the right and left ears, respectively.  
Thus, this examination report yielded a numerical designation of II in the right ear and I in the left ear.  Entering the category designations into Table VII, a noncompensable evaluation is for assignment with regard to the December 2008 examination results under Diagnostic Code 6100.  

The Veteran reported difficulty hearing conversational speech, especially among background noise.  The examiner noted the disability may decrease the Veteran's enjoyment of watching television and hinder his ability to talk on the phone.

In November 2008, the Veteran's wife submitted a statement indicating that the Veteran increases the volume on the television to such a degree that she has to leave the room.  She also stated that the Veteran cannot hear people when they are in other rooms of the house, and he has difficulty hearing the phone ring..  

At an October 2009 VA audio examination, the Veteran's puretone threshold averages were 41.25 decibels in his right ear and 32.5 in his left ear.  The speech discrimination scores were 84 and 88 percent in the right and left ears, respectively.  
Thus, this examination report yielded a numerical designation of II in the right ear and I in the left ear.  Entering the category designations into Table VII, a noncompensable evaluation is for assignment with regard to the October 2009 examination results under Diagnostic Code 6100.  The Veteran again reported difficulty understanding speech and hearing the television.  

Next, at a January 2012 VA audio examination, the Veteran's puretone threshold averages were 46 decibels in his right ear and 35 in his left ear.  The speech discrimination scores were 96 and 92 percent in the right and left ears, respectively.  
Thus, this examination report yielded a numerical designation of level I in the right and left ears.  Entering the category designations into Table VII, a noncompensable evaluation is for assignment with regard to the January 2012 examination results under Diagnostic Code 6100.  The Veteran again reported overall difficulty hearing and stated that he must ask other people to repeat themselves.

Therefore, a review of the evidence shows that the Veteran's bilateral hearing loss has not demonstrated exceptional patterns of hearing impairment as outlined in 38 C.F.R. § 4.86.  Instead, application of Table VI under 38 C.F.R. § 4.85 shows a compensable rating for the Veteran's bilateral hearing loss is not warranted based on all audiograms of record from the appeal period.    

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as difficulty hearing in conversational speech and having to turn up the television, is not competent to report that his hearing acuity is of sufficient severity to warrant a 10 percent or greater evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment) which he has not been shown to have.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau, 492 F. 3d at 1372; Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

In sum, when evaluating the Veteran's bilateral hearing loss, the Board finds that, even after considering the effects of the disability on the Veteran's activities of daily living, the preponderance of the evidence is against the claim for a compensable rating from January 11, 2005, forward.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.85, Diagnostic Code 6100; Gilbert, 1 Vet. App. at 49; Lendenmann, 3 Vet. App. at 349.  The Board also finds no other diagnostic codes would be appropriate to evaluate the Veteran's bilateral hearing loss.  See Schafrath, 1 Vet. App. at 595.

Additional Considerations for Increased Rating Claims

The Board finds that an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has not been raised in this case.  The Veteran retired in approximately 2007 based on his age or duration of work, not as a result of any of his service-connected disabilities.

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111   (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected diabetes mellitus, type 2; retinopathy, or bilateral hearing loss are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe his disability levels and relevant symptomatology.  Specifically, the criteria for diabetes mellitus, type 2, contemplate the type of type of treatment received by the Veteran, to include restricted diet.  Complications arising from diabetes mellitus, type 2, have also been evaluated separately.  With regard to the Veteran's retinopathy of the left eye, the Veteran's reports of blurry vision, decreased visual acuity, and impairment of the visual field have been contemplated by the rating criteria.  Finally, the Veteran's report of hearing loss, to include difficulty hearing conversations and increasing the volume on the television, have been contemplated under Diagnostic Code 6100.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b) (2012); Allen v. Brown, 7 Vet. App. 439, 448   (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases, including organic diseases of the nervous system, when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. § 3.307, 3.309.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in of 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Also relevant to this claim, certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service and service connection will be presumed.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6). This presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicides, such as Agent Orange. 38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.309(e).  Significantly, 38 C.F.R. § 3.309(e) includes acute and subacute peripheral neuropathy. 

Effective September 6, 2013, VA amended its regulations regarding presumptive service connection for peripheral neuropathy associated with herbicide exposure.  The amendment removed the requirement that an acute or subacute peripheral neuropathy appear within weeks or months after exposure and removed the requirement that the condition resolve within two years of the date of onset in order for the herbicide presumption to apply.  To effectuate this change, VA replaced the terms "acute and subacute" and "transient" peripheral neuropathy with "early onset."  Under these amendments, early-onset peripheral neuropathy must still become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer must be transient.  There is still no herbicide-related presumption of service connection for "delayed-onset chronic" peripheral neuropathy.  Rather, early onset peripheral neuropathy must manifest within one year of herbicide exposure, for presumptive purposes.  See 78 Fed. Reg. 54763-01 (Sept. 6, 2013).

The Veteran has been diagnosed with peripheral neuropathy of the bilateral upper and lower extremities, specifically in the hands and feet, in approximately 2005.  The Veteran attributes his diagnosis to exposure to herbicides and his diabetes mellitus, type 2.  Records show the Veteran served in Vietnam from September 24, 1965 to September 19, 1967.

Service treatment records are absent for any complaints of neurological problems in the upper or lower extremities, to include a diagnosis of peripheral neuropathy.  Moreover, the Veteran's separation examination reflects the Veteran's feet, lower extremities, and upper extremities were all found to be clinically normal. 

After service, the Veteran was diagnosed with peripheral neuropathy of the bilateral upper and lower extremities in approximately 2005, almost thirty years after separation from service.  Such a prolonged period without medical complaint after service can be considered, among other factors, in the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Moreover, examiners from the October 2008 and October 2009 VA diabetes mellitus examinations concluded that the Veteran's peripheral neuropathy was not a complication of diabetes mellitus because the peripheral neuropathy preceded the diagnosis of diabetes mellitus.  

Treatment for peripheral neuropathy is absent in VA treatment records from July 2005 through May 2010, despite the fact that the Veteran received ongoing treatment for diabetes mellitus, to include treatment in September and October of 2007.
In a July 2010 VA examination for peripheral nerves, the examiner indicated the Veteran's peripheral neuropathy of the hands and feet was less likely than not caused by or a result of diabetes mellitus.  The examiner further stated that peripheral neuropathy was not aggravated by or progressed since the diagnosis of the Veteran's diabetes.  The examiner explained the Veteran was not treated for neuropathy when provided treatment for diabetes mellitus and that the Veteran's symptoms preceded the diagnosis of diabetes mellitus.  

VA treatment records from April 2011 through June 2011 contain treatment for diabetes mellitus, type 2, without any reference to treatment or symptoms of peripheral neuropathy.  Indeed, a January 2012 VA examination for diabetes mellitus noted complications of the condition, to include diabetic retinopathy; the examiner did not check the box next to diabetic peripheral neuropathy as a complication of diabetes mellitus.  

The VA examiners based the aforementioned conclusions on review of the claims file as well as review of the Veteran's documented and reported history.  The examiners provided conclusions with supportive rationales, and the medical opinions therefore provide probative evidence against the Veteran's assertion that his peripheral neuropathy is related to active service, to include his service-connected diabetes mellitus.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Therefore, a review of the evidence shows the Veteran's peripheral neuropathy is not related to active service, nor has it been caused or aggravated by his service-connected diabetes mellitus.  The evidence also shows that the Veteran's bilateral peripheral neuropathy of the upper and lower extremities did not manifest until approximately 2005, which is more than one year after separation from service.  Consequently, service connection as a chronic disease, as established under 38 C.F.R. § 3.303(b), or on a presumptive basis due to herbicide exposure, is not warranted in this case.  

Accordingly, the Board finds that a preponderance of the evidence is against the Veteran's service connection claim, and it must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 49.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by August 2008 and November 2009 letters to the Veteran. 

Moreover, as it pertains to the claims for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet.  App. 112 (2007); see also Goodwin v. Peake, 22 Vet.  App. 128, 137 (2008).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, private treatment records, statements in support of the claim by the Veteran, other lay statements, and several VA examinations with medical opinions.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the examiners considered the Veteran's reported and documented history in rendering their conclusions.  Moreover, the Veteran has not challenged the examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to an initial rating in excess of 10 percent for service-connected diabetes mellitus, type 2, is denied.

From August 20, 2008, forward a rating of 30 percent, but no higher, for the Veteran's service-connected diabetic retinopathy with macular edema and central retinal vein occlusion is granted, subject to the regulations governing the award of monetary benefits.  

Entitlement to an initial compensable rating for bilateral hearing loss is denied.
  
Entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, to include as due to herbicide exposure and/or diabetes mellitus, is denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


